Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-11 are pending in the current application.

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-2 and 10, in the reply filed on 3/31/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20070071985).
As to claim 1, Kumar discloses an oxide semiconductor film (title, paragraph 56) comprising 0-99.9 mol% In, Sn, Ga and Al (abstract; claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ga, Sn and In composition ratios of 0-30, 0-40 and 55-98, respectively and an Al ratio of 5-30, as required by the instant claim, as Kumar teaches an oxide film with these components in ranges fully encompassing the claimed range (see MPEP 2144.05 I).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, as applied to claim 1 above, and further in view of Zhao (US 20150311345).
As to claims 2 and 10, Kumar discloses an GaSnInAl oxide thin film for electronics and semiconductor applications (paragraph 56), but is silent as to specific use as part of a TFT.
Zhao discloses a semiconductor electronic display device in which a thin film transistor comprising various Al/In/Ga/Sn oxide combination compositions is included as active layers in the device (paragraph 2, paragraph 51-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a TFT layer in an electronic device, as disclosed by Zhao, with the composition of Kumar, because this allows for formation of a display device.


Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794